


WARRANT

THIS WARRANT AND THE COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE EXERCISE
OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THIS WARRANT NOR
THE COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT
MAY BE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

PROLIANCE INTERNATIONAL, INC.

COMMON STOCK PURCHASE WARRANT

 

No. A-__

Dated: March 26, 2008

 

 

 

Warrant to Purchase ______
shares of Common Stock

PROLIANCE INTERNATIONAL, INC., a Delaware corporation (the “Company”), for value
received, hereby certifies that __________, a Delaware limited liability
company, or its registered assigns (the “Holder”), is entitled to purchase from
the Company _________ duly authorized, validly issued, fully paid and
nonassessable shares of common stock (the “Initial Warrant Quantity”), par value
US$.01 per share, of the Company (“Common Stock”), at an exercise price per
share equal to the Exercise Price (as defined below), at any time or from time
to time on or after the date hereof, but not after 11:59:59 p.m., New York time,
on March 26, 2015 (the “Expiration Date”), all subject to the terms, conditions
and adjustments set forth below in this Warrant.

This Warrant is a Common Stock Purchase Warrant (the “Warrant”, such term to
include any such warrants issued in substitution therefor (collectively with the
Warrant, the “Warrants”)) originally issued pursuant to the terms of the
Warrantholder Rights Agreement and the Second Amendment to Credit Agreement (as
defined below) (each Warrant or any portion of a Warrant subsequently assigned
or transferred, each an “Issued Warrant”, and collectively, the “Issued
Warrants”, and each holder of an Issued Warrant, a “Warrantholder”).

1. DEFINITIONS. As used herein, the following terms shall have the meanings
indicated:

“Additional Shares of Common Stock” shall mean all shares of Common Stock
(including treasury shares) issued or sold (or, pursuant to Section 3(c) or
3(d), deemed to be issued) by the Company on or after the date hereof, whether
or not subsequently reacquired or retired by the Company, other than the
Excluded Securities.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
either to (a) vote 5% or more of the Capital Stock having ordinary voting power
for the election of directors of such Person or (b) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. Notwithstanding anything to the contrary herein, for purposes hereof
in no event shall the Holder be considered an Affiliate of the Company.

 

 

--------------------------------------------------------------------------------






“Aggregate Exercise Price” shall have the meaning assigned to it in Section
2(a)(i).

“Amendment Effective Date” shall mean March 12, 2008.

“Applicable Securities” shall have the meaning assigned to it in Section 10.

“Authorized Share Failure” shall have the meaning assigned to it in Section
2(g).

“Business Day” shall mean any day other than a Saturday or a Sunday or a day on
which commercial banking institutions in the City of New York are authorized or
required by law to be closed. Any reference to “days” (unless Business Days are
specified) shall mean calendar days.

“Buy-In” shall have the meaning assigned to it in Section 2(e).

“Buy-In Price” shall have the meaning assigned to it in Section 2(e).

“Capital Raise” shall mean a Capital Raise (as defined in the Second Amendment
to Credit Agreement) consummated on or prior to May 31, 2008 pursuant to which
the Company shall have (A) received at least US$30,000,000 in cash proceeds from
a capital contribution to, or the issuance of Capital Stock (solely for purposes
of this paragraph, as defined in the Credit Agreement) of the Company in the
United States or from the incurrence of unsecured subordinated Indebtedness (as
defined in the Credit Agreement) in the United States, in each case on terms and
conditions satisfactory to Administrative Agent (as defined in the Credit
Agreement), pursuant to documents in form and substance satisfactory to
Administrative Agent, and (B) applied such cash proceeds in accordance with the
Second Amendment to Credit Agreement, provided that such Capital Raise does not
involve or permit the exchange or conversion of any shares of Common Stock for
or into any Convertible Securities.

“Capital Stock” shall mean (a) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (b) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

“Commission” shall mean the Securities and Exchange Commission or any successor
agency having jurisdiction to enforce the Securities Act.

“Common Stock” shall have the meaning assigned to it in the introduction to this
Warrant, such term to include any stock into which such Common Stock shall have
been converted or changed or any stock resulting from any reclassification of
such Common Stock, and all other stock of any class or classes (however
designated) of the Company the holders of which have the right, without
limitation as to amount, either to all or to a share of the balance of current
dividends and liquidating dividends after the payment of dividends and
distributions on any shares entitled to preference.

“Company” shall have the meaning assigned to it in the introduction to this
Warrant, such term to include any corporation or other entity which shall
succeed to or assume the obligations of the Company hereunder in compliance with
Section 4.

 

 

--------------------------------------------------------------------------------






“Convertible Securities” shall mean any evidences of indebtedness, shares of
stock (other than Common Stock) or other securities directly or indirectly
convertible into, exercisable for, or exchangeable for Additional Shares of
Common Stock.

“Corporate Event” shall have the meaning assigned to it in Section 4(a).

“Credit Agreement” shall mean that certain Credit and Guaranty Agreement, dated
as of July 19, 2007, as amended or otherwise modified or supplemented from time
to time, among the Company, certain of the Company’s Subsidiaries, the lenders
party thereto, and Silver Point Finance, LLC, as administrative agent and
collateral agent

“Current Market Price” shall mean, on any date specified herein, the average of
the daily VWAP during the 10 consecutive Trading Days commencing 13 Trading Days
before such date, except that, if on any such date the shares of Common Stock
are not listed or admitted for trading on any national securities exchange or
quoted in the over-the-counter market, the Current Market Price shall be the
Market Price on such date.

“DTC” shall have the meaning assigned to it in Section 2(c)(ii).

“Eligible Market” shall mean the Principal Market, The New York Stock Exchange,
Inc., The NASDAQ Global Market, The NASDAQ Capital Market, The NASDAQ Global
Select Market or any successors thereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, or any successor
statute.

“Excluded Securities” shall mean any: (i) shares of Common Stock issued or
issuable upon exercise of the Warrants or Other Warrants; (ii) shares of Common
Stock issued or issuable upon exercise of any Options or Convertible Securities
which are outstanding on the day immediately preceding the date hereof, provided
that the terms of such Options or Convertible Securities are not amended,
modified or changed on or after the date hereof (A) to increase the number of
such Options or Convertible Securities or the number of Additional Shares of
Common Stock or Convertible Securities into or for which such Options or
Convertible Securities are convertible, exercisable or exchangeable or (B) to
decrease the exercise, exchange or conversion price of such Options or
Convertible Securities; (iii) shares of Common Stock (not to exceed 50,000
shares of Common Stock in the aggregate, as adjusted for stock splits, stock
combinations, stock dividends, reverse stock splits or other similar
transactions) issued or issuable upon exercise of warrants (other than the
Issued Warrants or the Other Warrants), having an exercise price of $0.01 per
share, issued by the Company to lenders in connection with bona fide, arm’s
length financings, and (iv) shares of Common Stock (not to exceed 1,596,400
shares of Common Stock in the aggregate, as adjusted for stock splits, stock
combinations, stock dividends, reverse stock splits or other similar
transactions) issued or issuable to directors, officers or employees of the
Company pursuant to stock awards or options granted or to be granted under the
Proliance International, Inc. Equity Incentive Plan or any substantially similar
stock-based compensation plan of the Company duly adopted by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors of the Company established
for such purpose (with respect to options, solely at per share exercise prices
at or above the fair market value of a share of Common Stock on the date of the
grant).

 

 

--------------------------------------------------------------------------------






“Exercise Delivery Documents” shall have the meaning assigned to it in Section
2(b).

“Exchange Notice” shall have the meaning assigned to it in Section 2(a)(i).

“Exercise Price” shall mean, as calculated from time to time, the lower of (a)
the product (such product, the “VWAP Price”) obtained by multiplying (i) the
lowest of the average VWAP of a share of Common Stock for any 30 consecutive
Trading Days occurring (A) prior to the applicable date of exercise of this
Warrant (or for purposes of determining any adjustment of the Exercise Price or
of the Warrant Quantity pursuant to Sections 3, 4 or 5, prior to the applicable
date of such determination) and (B) during the period of time commencing 90
Trading Days prior to the Amendment Effective Date and ending 180 Trading Days
after the Amendment Effective Date by (ii) 85%, subject to adjustment and
readjustment from time to time as provided in Sections 3, 4 and 5, and (b) the
VWAP Price.

“Expiration Date” shall have the meaning assigned to it in the introduction to
this Warrant.

“Fair Value” shall mean, on any date specified herein (i) in the case of cash,
the dollar amount or equivalent thereof, (ii) in the case of a security, the
Current Market Price, and (iii) in all other cases, the fair value thereof (as
of a date which is within 20 days of the date as of which the determination is
to be made) determined jointly and in good faith by the Company and the Holder;
provided, however, that if such parties are unable to reach agreement within a
reasonable period of time (not to exceed twenty (20) Business Days), the Fair
Value shall be determined in good faith, by an independent investment banking
firm selected jointly by the Company and the Holder or, if that selection cannot
be made within ten days, by an independent investment banking firm selected by
the American Arbitration Association in accordance with its rules, and provided
further, that all of the fees and expenses of any third parties incurred in
connection with determining the Fair Value will be paid by the Company. If
required by any such investment banking firm or arbitrator, the Company shall
execute a retainer and engagement letter containing reasonable terms and
conditions, including without limitation, customary provisions concerning the
rights of indemnification and contribution by the Company in favor of such
investment banking firm or arbitrator and its officers, directors, partners,
employees, agents and Affiliates.

“Fully Diluted Basis” shall mean, without duplication, the sum of (a) all shares
of Common Stock issued and outstanding at the date of determination, (b) all
shares of Common Stock issuable, as of the date of determination, upon the
exercise of this Warrant and any other Option, warrant or similar right
outstanding at the time of determination, whether or not presently exercisable,
and (c) all shares of Common Stock issuable, as of the date of determination,
upon the exercise of any conversion or exchange right contained in any security
outstanding at the time of determination and convertible into or exchangeable
for shares of Common Stock, whether or not presently convertible or
exchangeable.

“Fundamental Transaction” shall mean that the Company shall directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into any other Person and shall not be the continuing or surviving
corporation of such consolidation or merger, or (ii) permit any other Person to
consolidate with or merge into the Company and the Company shall be the
continuing or surviving Person but, in connection with such consolidation or
merger, the Common Stock or Other Securities shall be changed into or exchanged
for stock or other securities of any other Person or cash or any other property,
or (iii) sell, assign, transfer, convey

 

 

--------------------------------------------------------------------------------






or otherwise dispose of all or substantially all of the properties or assets of
the Company to another Person, or (iv) allow another Person to make a purchase,
tender or exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (v) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), or (vi) reorganize,
recapitalize or reclassify its Common Stock, or (vii) allow any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) to become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock.

“Holder” shall have the meaning assigned to it in the introduction to this
Warrant.

“Initial Warrant Quantity” shall have the meaning assigned to it in the
introduction to this Warrant.

“Issued Warrant” shall have the meaning assigned to it in the introduction to
this Warrant.

“Market Price” shall mean for any security as of any date, the last closing sale
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing sale price, then the last trade price, respectively, of
such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing sale price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing sale price is reported for such security by Bloomberg, the average of
the sale prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Market Price cannot be calculated for a security on a particular date on any
of the foregoing bases, the Market Price of such security on such date shall be
the Fair Value (as set forth in subsection (iii) of the definition of Fair
Value).

“Maximum Percentage” shall have the meaning assigned to it in Section 2(f)(i).

“Options” shall mean any rights, options or warrants to subscribe for, purchase
or otherwise acquire either Additional Shares of Common Stock or Convertible
Securities.

“Other Securities” shall mean any stock (other than Common Stock) and other
securities of the Company or any other Person (corporate or otherwise) which the
holders of the Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Warrants, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.

 

 

--------------------------------------------------------------------------------






“Other Warrants” shall mean any other warrants issued by the Company to the
Holder or any of its Affiliates on the date hereof, such term to include,
without limitation (x) any portion of such warrants subsequently assigned or
transferred and (y) any warrants issued by the Company to the Holder, any of its
Affiliates or any of their respective assignees or transferees in substitution
therefor.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

“Person” shall mean any individual, firm, partnership, corporation, trust, joint
venture, association, joint stock company, limited liability company,
unincorporated organization or any other entity or organization, including a
government or agency or political subdivision thereof, and shall include any
successor (by merger or otherwise) of such entity.

“Principal Market” shall mean the American Stock Exchange.

“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated as of the date hereof, as the same may be amended or otherwise modified or
supplemented from time to time, among the Holder, the Company and the other
party thereto.

“Required Holders” shall mean the holders of the Issued Warrants and Other
Warrants representing at least a majority of shares of Common Stock underlying
the Issued Warrants and Other Warrants then outstanding.

“Required Reserve Amount” shall have the meaning assigned to it in Section 2(g).

“Restricted Securities” shall mean (i) any Warrants bearing the applicable
legend set forth in Section 7, (ii) any Common Stock (or Other Securities)
issued or issuable upon the exercise of Warrants which are (or, upon issuance,
will be) evidenced by a certificate or certificates bearing the applicable
legend set forth in such Section, and (iii) any Common Stock (or Other
Securities) issued subsequent to the exercise of any of the Warrants as a
dividend or other distribution with respect to, or resulting from a subdivision
of the outstanding Common Stock (or Other Securities) into a greater number of
shares of Common Stock by reclassification, stock splits or otherwise, or in
exchange for or in replacement of the Common Stock (or Other Securities) issued
upon such exercise, which are evidenced by a certificate or certificates bearing
the applicable legend set forth in such Section.

“Second Amendment to Credit Agreement” shall mean the Second Amendment to Credit
Agreement dated as of the Amendment Effective Date, as the same may be amended
or otherwise modified or supplemented from time to time, among the Company,
certain of the Company’s subsidiaries, the lenders from time party thereto, and
Silver Point Finance, LLC, as administrative agent and collateral agent.

“Second Capital Raise” shall mean a capital contribution to, or the issuance of
Capital Stock (solely for purposes of this paragraph, as defined in the Credit
Agreement) of the Company in the United States or the incurrence of unsecured
subordinated Indebtedness (as defined in the Credit Agreement) in the United
States consummated after May 31, 2008 and on or prior to December 31, 2008, in
each case (i) on terms and conditions satisfactory to

 

 

--------------------------------------------------------------------------------






Administrative Agent (as defined in the Credit Agreement), pursuant to documents
in form and substance satisfactory to Administrative Agent, (ii) solely for cash
proceeds received and used by the Company to repay in full the indebtedness owed
by the Company under the Credit Agreement, and (iii) not involving and not
permitting the exchange or conversion of any shares of Common Stock for or into
any Convertible Securities.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations thereunder, or any successor statute.

“Share Delivery Date” shall have the meaning assigned to it in Section 2(c)(ii).

“Subsidiary” shall mean, with respect to any Person at any time, any partnership
(general or limited), joint venture, corporation, trust, estate, limited
liability company, association, joint-stock company, unincorporated organization
or other entity of which (or in which) more than 50% of (a) the issued and
outstanding shares of capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time shares of capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture, association, joint stock company, unincorporated organization,
limited liability company or other entity, or (c) the beneficial interest in
such trust or estate, is, at such time, directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Successor Entity” means the Person (or, if so elected by the Required Holders,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Required Holders, the Parent
Entity) with which such Fundamental Transaction shall have been entered into.

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York Time).

“Transfer Agent” shall have the meaning assigned to it in Section 2(c)(i).

“Transaction Documents” shall mean the Issued Warrants, the Other Warrants, the
Warrantholder Rights Agreement and the Registration Rights Agreement.

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the principal securities exchange or trading market where such
security is listed or traded) during the period beginning at 9:30:01 a.m., New
York City time (or such other time as the Principal Market (or such other
principal securities exchange or trading market, as the case may be) publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
City time (or such other time as

 

 

--------------------------------------------------------------------------------






the Principal Market (or such other principal securities exchange or trading
market, as the case may be) publicly announces is the official close of trading)
as reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City time
(or such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City time (or such other time as
such market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the weighted average price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the weighted average price of such security on such date shall be the Fair Value
(as set forth in subsection (iii) of the definition of Fair Value). All such
determinations are to be appropriately adjusted for any stock dividend, stock
split, stock combination, reverse stock split or other similar transaction
during the applicable calculation period.

“Warrantholder” shall have the meaning assigned to it in the introduction to
this Warrant.

“Warrantholder Rights Agreement” shall mean the Warrantholder Rights Agreement
dated as of the date hereof, as the same may be amended or otherwise modified or
supplemented from time to time, among the Holder, the Company and the other
party thereto.

“Warrant Quantity” shall mean initially the Initial Warrant Quantity, which
amount shall be subject to adjustment and readjustment from time to time as
provided in Sections 3, 4 and 5, and, as so adjusted or readjusted, shall remain
in effect until a further adjustment or readjustment is required by Sections 3,
4 or 5.

“Warrant Register” shall have the meaning assigned to it in Section 11(a).

“Warrants” shall have the meaning assigned to it in the introduction to this
Warrant.

“Warrant Shares” shall mean the shares of Common Stock issued or issuable upon
exercise of the Warrants.

2. EXERCISE OF WARRANT.

(a) Manner of Exercise; Payment of the Exercise Price; Certain Adjustments Upon
Exercise.

(i) This Warrant may be exercised by the Holder hereof, in whole or in part, at
any time or from time to time on or after the date hereof, but prior to the
Expiration Date, by (i) delivery of a written notice to the Company, in the form
attached hereto Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant and accompanied by payment of the Exercise Price then in
effect for the number of shares of Common Stock (the “Aggregate Exercise Price”)
specified in such form.

 

 

--------------------------------------------------------------------------------






(ii) Payment of the Aggregate Exercise Price may be made as follows (or by any
combination of the following):

(A) in United States currency by cash or delivery of a certified check or bank
draft payable to the order of the Company or by wire transfer to the Company
(each, a “Cash Exercise”);

(B) by surrender to the Company for cancellation certificates representing
Common Stock owned by the Holder (properly endorsed for transfer in blank)
having a Market Price on the date of Warrant exercise equal to the Exercise
Price then in effect; and

(C) in lieu of making the cash payment otherwise contemplated to be made to the
Company upon such exercise in payment of the Aggregate Exercise Price, the
Holder may elect (a “Cashless Exercise”) instead to receive upon such exercise
the “Net Number” of shares of Common Stock determined according to the following
formula:

 

Net Number =

(A x B) - (A x C)

 

 

B

 

For purposes of the foregoing formula:

A= the total number of shares with respect to which this Warrant is then being
exercised.

B= the Market Price of the shares of Common Stock on the date immediately
preceding the date of the Exercise Notice.

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

(iii) The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
with respect to less than all of the Common Stock issuable under this Warrant
shall have the same effect as cancellation of the original Warrant and issuance
of a new Warrant evidencing the right to purchase the remaining number of shares
of Common Stock exersicable under this Warrant.

(b) When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which the Exercise Notice and the payment of the Aggregate Exercise Price
(or notice of a cashless exercise) (the “Exercise Delivery Documents”) shall
have been provided to the Company as set forth in Section 2(a), and at such time
the Person or Persons in whose name or names any certificate or certificates for
Common Stock (or Other Securities) shall be issuable (or in whose name or names
any Common Stock (or Other Securities) shall be required to be credited to its
DTC account) upon such exercise as provided in Section 2(c) shall be deemed to
have become the holder or holders of record thereof for all purposes.

(c) Delivery of Share Certificates, etc.; Charges, Taxes and Expenses.

(i) On or before the first Business Day following the date on which the exercise
of this Warrant shall be deemed to have been effected, the Company shall
transmit by facsimile an acknowledgment of confirmation of receipt of the
Exercise Delivery Documents to the Holder and the Company’s transfer agent (the
“Transfer Agent”).

 

 

--------------------------------------------------------------------------------






(ii) On or before the third Trading Day following the date on which the Company
has received all of the Exercise Delivery Documents (the “Share Delivery Date”),
the Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise.

(iii) Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
shares of Common Stock with respect to which this Warrant has been exercised,
irrespective of the date such shares of Common Stock are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
shares of Common Stock, as the case may be. If this original Warrant is
submitted in connection with any exercise pursuant to Section 2(a) and the
number of shares of Common Stock represented by this Warrant submitted for
exercise is greater than the number of shares of Common Stock being acquired
upon an exercise, then the Company shall as soon as practicable and in no event
later than three (3) Business Days after any exercise and at its own expense,
issue a new Warrant representing the right to purchase the number of shares of
Common Stock purchasable immediately prior to such exercise under this Warrant,
less the number of shares of Common Stock with respect to which this Warrant is
exercised.

(iv) No fractional shares of Common Stock are to be issued upon the exercise of
this Warrant, but rather the number of shares of Common Stock to be issued shall
be rounded up to the nearest whole number.

(v) All shares of Common Stock issuable upon exercise of this Warrant pursuant
to the terms hereof shall be validly issued, fully paid and nonassessable,
issued without violation of any preemptive right or similar rights of any stock
of the Company and free and clear of all taxes, liens, security interests and
encumbrances. The Company shall pay all expenses in connection with, and all
taxes and other governmental charges which may be payable with respect to, the
issuance and delivery of Warrant Shares upon exercise of this Warrant. The
Company shall not, however, be required to pay any tax which may be payable in
respect of any transfer involved in the issue and delivery of shares in any name
other than that of the then holder of this Warrant, and the Company shall not be
required to issue or deliver any such stock certificate to such designee unless
and until the person or persons requesting the issue thereof shall have paid to
the Company the amount of such tax or shall have established to the reasonable
satisfaction of the Company that such tax has been paid.

(vi) In the case of any dispute with respect to the number of shares of Common
Stock to be issued upon exercise of this Warrant, the Company shall promptly
issue to the Holder such number of shares of Common Stock that is not

 

 

--------------------------------------------------------------------------------






disputed and shall submit the disputed determinations or arithmetic calculations
to the Holder via facsimile within five (5) Business Days after each exercise of
this Warrant. If the Holder and the Company are unable to agree as to the
determination of the number of shares of Common Stock to be issued within three
(3) Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the dispute with respect to the number of shares
of Common Stock to be issued upon exercise of this Warrant shall be determined
in good faith by any firm of independent public accountants of national
standing, selected jointly by the Company and the Holder or, if that selection
cannot be made within ten days, by any firm of independent public accountants of
national standing selected by the American Arbitration Association in accordance
with its rules, and provided further, that all of the fees and expenses of any
third parties incurred in connection with resolving such dispute will be paid by
the Company. The Company shall then, on the next Business Day, issue
certificate(s) representing the appropriate number of shares of Common Stock
upon exercise of the Warrant in accordance with such accounting firm’s
determination under this Section 2(c)(vi).

(vii) The Company and the Holder shall mutually agree as to the tax basis of
this Warrant for purposes of the Internal Revenue Code of 1986, as amended, in
accordance with U.S. GAAP and the treatment of this Warrant under such Code by
each of the Company and the Holder shall be consistent with such agreement.

(d) Company to Reaffirm Obligations. The Company shall, at the time of each
exercise of this Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder all rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the terms of this Warrant, provided that if the Holder of this Warrant shall
fail to make any such request, such failure shall not affect the continuing
obligation of the Company to afford such rights to the Holder.

(e) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder or its designee within
three (3) Trading Days after the Company’s receipt of the Exercise Delivery
Documents, a certificate for the number of shares of Common Stock to which the
Holder or its designee is entitled and register such shares of Common Stock on
the Company’s share register or to credit the Holder’s or its designee’s balance
account with DTC for such number of shares of Common Stock to which the Holder
or its designee is entitled upon the Holder’s exercise of this Warrant, then, in
addition to all other remedies available to the Holder, the Company shall pay in
cash to the Holder on each day after such third Trading Day that the issuance of
such shares of Common Stock is not timely effected an amount equal to 1.5% of
the product of (A) the sum of the number of shares of Common Stock not issued to
the Holder (or not issued to the Holder’s designee, as applicable) on a timely
basis and to which the Holder (or such designee) is entitled and (B) the Market
Price of the shares of Common Stock on the Trading Day immediately preceding the
last possible date which the Company could have issued such shares of Common
Stock to the Holder (or to the Holder’s designee, as applicable) without
violating Section 2(c). In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of the Exercise Delivery Documents the
Company shall fail to issue and deliver a certificate to the Holder or its
designee and register such shares of Common Stock on the Company’s share
register or credit the Holder’s or its designee’s balance account with DTC for
the number of shares of Common Stock to which the Holder or its designee is
entitled upon the Holder’s exercise hereunder, and if on or after such third
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated

 

 

--------------------------------------------------------------------------------






receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Business Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) or to so credit such Holder’s balance account with DTC shall terminate,
or (ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder’s
balance account with DTC and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Market Price on the date of exercise.

(f) Limitations on Exercises.

(i) The Company shall not effect the exercise of this Warrant, and the Holder
shall not have the right to exercise this Warrant, to the extent that after
giving effect to such exercise, such Holder (together with such Holder’s
affiliates) would beneficially own in excess of 4.99% (the “Maximum Percentage”)
of the shares of Common Stock outstanding immediately after giving effect to
such exercise. For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by such Holder and its affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon (A)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Holder and its affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Holder and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (1) the Company’s
most recent Form 10-K, Form 10-KSB, Form 10-Q, Form 10-QSB, Current Report on
Form 8-K or other public filing with the Commission, as the case may be, (2) a
more recent public announcement by the Company or (3) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written request of the Holder,
the Company shall within one (1) Business Day confirm orally and in writing to
the Holder the number of shares of Common Stock then outstanding. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the exercise of securities of the Company by the Holder and its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may from
time to time increase or decrease the Maximum Percentage to any other percentage
not in excess of 9.99% specified in such notice; provided that (i) any such
increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to the Holder and not to any other holder of the Warrants.

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon exercise of this Warrant and no holder of any
Issued Warrant or Other Warrant shall be entitled to receive any shares of
Common Stock if the issuance of such shares of Common Stock would exceed that
number of shares of Common Stock which the Company may issue upon exercise of
the Issued Warrants and the Other

 

 

--------------------------------------------------------------------------------






Warrants or otherwise without breaching the Company’s obligations under the
rules or regulations of any applicable Eligible Market (the “Exchange Cap”),
except that such limitation shall not apply in the event that the Company (A)
obtains the approval of its stockholders as required by the applicable rules of
the Eligible Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the holders of the Issued Warrants and the Other Warrants representing at least
a majority of shares of Common Stock underlying the Issued Warrants and the
Other Warrants then outstanding. Until such approval or written opinion is
obtained, no holder of any Issued Warrant or Other Warrant shall be issued in
the aggregate, upon exercise of any Issued Warrants or Other Warrants, shares of
Common Stock in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the total number of shares
of Common Stock underlying the Issued Warrants and Other Warrants issued to such
holder and the denominator of which is the aggregate number of shares of Common
Stock underlying the Issued Warrants and Other Warrants issued to all of the
holders of the Issued Warrants and Other Warrants (with respect to each holder
of any Issued Warrant or Other Warrant, the “Exchange Cap Allocation”). In the
event that any holder of an Issued Warrant or Other Warrant shall sell or
otherwise transfer any of such holder’s Issued Warrants or Other Warrants, the
transferee shall be allocated a pro rata portion of such holder’s Exchange Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee. In the event that any holder of Issued Warrants or Other
Warrants shall exercise all of such holder’s Issued Warrants and Other Warrants
into a number of shares of Common Stock which, in the aggregate, is less than
such holder’s Exchange Cap Allocation, then the difference between such holder’s
Exchange Cap Allocation and the number of shares of Common Stock actually issued
to such holder shall be allocated to the respective Exchange Cap Allocations of
the remaining holders of Issued Warrants and Other Warrants on a pro rata basis
in proportion to the shares of Common Stock underlying the Issued Warrants and
Other Warrants then held by each such holder. In the event that the Company is
prohibited from issuing any shares of Common Stock issuable upon exercise of any
of the Issued Warrants or Other Warrants for which an Exercise Notice has been
received as a result of the operation of this Section 2(f)(ii), the Company
shall pay the Holder cash in exchange for cancellation of the right to purchase
such Common Stock, at a price per share of Common Stock equal to the amount by
which the Market Price exceeds the Exercise Price as of the date of the
attempted exercise.

(g) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to 130% (the “Required Reserve Amount”) of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
all of the Issued Warrants then outstanding (an “Authorized Share Failure”),
then the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Issued Warrants then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

 

 

--------------------------------------------------------------------------------






(h) Issuance to Person other than Holder. Subject to Section 11(b),
notwithstanding anything in this Warrant to the contrary, the Company shall have
no obligation to issue shares of Common Stock and shall have no liability
(including pursuant to Section 2(e)) with respect to any failure to issue shares
of Common Stock upon exercise of this Warrant to any designee of the Holder
(other than the Holder), if the Company reasonably believes that issuance to
such designee of the Holder would violate the Securities Act or other applicable
securities law.

3. ADJUSTMENT OF COMMON STOCK ISSUABLE UPON EXERCISE.

(a) Adjustment of Number of Shares. Upon each adjustment of the Exercise Price
as a result of the calculations made in this Section 3 or in Sections 4 or 5,
this Warrant shall thereafter evidence the right to receive, at the Exercise
Price as adjusted, that number of shares of Common Stock (calculated to the
nearest one-hundredth) obtained by dividing (i) the product of the aggregate
number of shares covered by this Warrant immediately prior to such adjustment
and the Exercise Price in effect immediately prior to such adjustment of the
Exercise Price by (ii) the Exercise Price in effect immediately after such
adjustment of the Exercise Price.

(b) Adjustment of Exercise Price.

(i) Issuance of Additional Shares of Common Stock. In case the Company at any
time or from time to time on or after the date hereof shall issue or sell any
Additional Shares of Common Stock (including, without limitation, any Additional
Shares of Common Stock deemed to be issued pursuant to Section 3(c) or 3(d))
without consideration or for consideration per share (the “New Issuance Price”)
less than the Exercise Price in effect immediately prior to such issuance or
sale, then, and in each such case, subject to Section 3(h), the Exercise Price
shall be reduced, concurrently with such issuance or sale, to the New Issuance
Price.

(ii) Dividends and Distributions. In case the Company at any time or from time
to time on or after the date hereof shall declare, order, pay or make a dividend
or other distribution (including, without limitation, any distribution of other
or additional stock or other securities or property or Options by way of
dividend or spin-off, reclassification, recapitalization or similar corporate
rearrangement) on the Common Stock (other than a pro-rata dividend or other such
distribution payable in the form of Common Stock), then, in each such case, the
Exercise Price shall be reduced, effective as of the close of business on the
record date fixed for the determination of holders of any class of securities
entitled to receive such dividend or distribution, to a price determined by
multiplying the Exercise Price in effect immediately prior to the close of
business on such record date by a fraction

(A) the numerator of which shall be the Current Market Price in effect on such
record date or, if the Common Stock trades on an ex-dividend basis, on the date
prior to the commencement of ex-dividend trading, less the Fair Value of such
dividend or distribution applicable to one share of Common Stock, and

(B) the denominator of which shall be such Current Market Price,

 

 

--------------------------------------------------------------------------------






provided that, (x) at the election of the Holder, in lieu of the foregoing
adjustment, adequate provision shall be made so that the Holder shall receive,
at the time such dividend or distribution is paid to the holders of the Common
Stock, a pro rata share of such dividend or distribution based upon the maximum
number of shares of Common Stock at the time issuable to the Holder (determined
without regard to whether the Warrant is exercisable at such time), and (y) in
the event that such dividend or distribution described in the first part of this
Section 3(b)(ii) is of shares of Common Stock (or common stock) (“Other Shares
of Common Stock”) of a company (other than the Company) whose shares of Common
Stock (or common stock) are traded on a national securities exchange or a
national automated quotation system, then the Holder may elect to receive a
warrant to purchase Other Shares of Common Stock in lieu of an increase in the
amount of the Warrant Quantity, the terms of which shall be identical to those
of this Warrant, except that such warrant shall be exercisable into the number
of shares of Other Shares of Common Stock that would have been payable to the
Holder pursuant to such dividend or distribution had the Holder exercised this
Warrant immediately prior to such record date and with an aggregate exercise
price equal to the product of the amount by which the exercise price of this
Warrant was decreased with respect to such dividend or distribution pursuant to
the terms of the first part of this Section 3(b)(ii) and the Warrant Quantity in
effect immediately prior to such record date.

(c) Treatment of Options and Convertible Securities. In case the Company at any
time or from time to time on or after the date hereof shall issue, sell, grant
or assume, or shall fix a record date for the determination of holders of any
class of securities of the Company entitled to receive, any Options or
Convertible Securities (whether or not the rights thereunder are immediately
exercisable), then, and in each such case, the maximum number of Additional
Shares of Common Stock (as set forth in the instrument relating thereto, without
regard to any provisions contained therein for a subsequent adjustment of such
number) issuable upon the exercise of such Options or, in the case of
Convertible Securities and Options therefor, the conversion or exchange of such
Convertible Securities, shall be deemed to be Additional Shares of Common Stock
issued as of the time of such issue, sale, grant or assumption or, in case such
a record date shall have been fixed, as of the close of business on such record
date (or, if the Common Stock trades on an ex-dividend basis, on the date prior
to the commencement of ex-dividend trading), provided that such Additional
Shares of Common Stock shall not be deemed to have been issued unless the
consideration per share (determined pursuant to Section 3(e)) of any such shares
would be less than the Exercise Price in effect on the date of and immediately
prior to such issue, sale, grant or assumption or immediately prior to the close
of business on such record date (or, if the Common Stock trades on an
ex-dividend basis, on the date prior to the commencement of ex-dividend
trading), as the case may be, and provided, further, that in any such case in
which Additional Shares of Common Stock are deemed to be issued:

(i) whether or not the Additional Shares of Common Stock underlying such Options
or Convertible Securities are deemed to be issued, no further adjustment of the
Exercise Price shall be made under this Section 3 upon the subsequent issue or
sale of Convertible Securities or shares of Common Stock upon the exercise of
such Options or the conversion or exchange of such Convertible Securities,
except in the event of an adjustment pursuant to the terms of any such Options
or Convertible Securities, subsequent to the date of the issue or sale thereof,
of the number of Additional Shares of Common Stock issuable upon the exercise of
such Options or the conversion or exchange of such Convertible Securities by
reason of (x) a change of control of the Company (without duplication of the
effect of any other adjustment hereunder), (y) the acquisition by any Person or
group of Persons of any specified

 

 

--------------------------------------------------------------------------------






number or percentage of the voting securities of the Company or (z) any other
event or occurrence, such as a reset of pricing with respect to the conversion
of convertible securities, each such case to be deemed hereunder to involve a
separate issuance of Additional Shares of Common Stock, Options or Convertible
Securities, as the case may be;

(ii) if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase in the consideration payable to
the Company, or decrease in the number of Additional Shares of Common Stock
issuable, upon the exercise, conversion or exchange thereof (by change of rate
or otherwise), the adjustment of the Exercise Price under this Section 3
computed upon the original issue, sale, grant or assumption thereof (or upon the
occurrence of the record date, or date prior to the commencement of ex-dividend
trading, as the case may be, with respect thereto), and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease insofar as it
affects such Options, or the rights of conversion or exchange under such
Convertible Securities, which are outstanding at such time;

(iii) upon the expiration (or purchase by the Company and cancellation or
retirement) of any such Options which shall not have been exercised or the
expiration of any rights of conversion or exchange under any such Convertible
Securities which (or purchase by the Company and cancellation or retirement of
any such Convertible Securities the rights of conversion or exchange under
which) shall not have been exercised, the adjustment of the Exercise Price under
this Section 3 computed upon the original issue, sale, grant or assumption
thereof (or upon the occurrence of the record date, or date prior to the
commencement of ex-dividend trading, as the case may be, with respect thereto),
and any subsequent adjustments based thereon, shall, upon such expiration (or
such cancellation or retirement, as the case may be), be recomputed as if:

(A) in the case of Options for Common Stock or Convertible Securities, the only
Additional Shares of Common Stock issued or sold were the Additional Shares of
Common Stock, if any, actually issued or sold upon the exercise of such Options
or the conversion or exchange of such Convertible Securities and the
consideration received therefor was the consideration actually received by the
Company for the issue, sale, grant or assumption of all such Options, whether or
not exercised, plus the consideration actually received by the Company upon such
exercise, or for the issue or sale of all such Convertible Securities which were
actually converted or exchanged, plus the additional consideration, if any,
actually received by the Company upon such conversion or exchange, and

(B) in the case of Options for Convertible Securities, only the Convertible
Securities, if any, actually issued or sold upon the exercise of such Options
were issued at the time of the issue or sale, grant or assumption of such
Options, and the consideration received by the Company for the Additional Shares
of Common Stock deemed to have then been issued was the consideration actually
received by the Company for the issue, sale, grant or assumption of all such
Options, whether or not exercised, plus the consideration deemed to have been
received by the Company (pursuant to Section 3(e)) upon the issue or sale of
such Convertible Securities with respect to which such Options were actually
exercised;

(iv) no readjustment pursuant to subdivision (ii) or (iii) above shall have the
effect of increasing the Exercise Price or decreasing the Warrant Quantity by an

 

 

--------------------------------------------------------------------------------






amount in excess of the amount of the adjustment thereof originally made in
respect of the issue, sale, grant or assumption of such Options or Convertible
Securities; and

(v) in the case of any such Options which expire by their terms not more than 30
days after the date of issuance, sale, grant or assumption thereof, no
adjustment of the Exercise Price shall be made under this Section 3 in respect
of such Options until the expiration or exercise of all such Options, whereupon
such adjustment shall be made in the manner provided in subdivision (iii) above.

(d) Treatment of Stock Dividends, Stock Splits, etc. In case the Company at any
time or from time to time on or after the date hereof shall declare or pay any
dividend on the Common Stock payable in Common Stock, or shall effect a
subdivision of the outstanding shares of Common Stock into a greater number of
shares of Common Stock (by reclassification or otherwise than by payment of a
dividend in Common Stock), then, and in each such case, the Exercise Price will
be proportionately decreased, and the number of shares of Common Stock issuable
under this Warrant will be proportionately increased, effective (i) in the case
of any such dividend, immediately after the close of business on the record date
for the determination of holders of any class of securities entitled to receive
such dividend, or (ii) in the case of any such subdivision, at the close of
business on the day immediately prior to the day upon which such corporate
action becomes effective.

(e) Computation of Consideration. For the purposes of this Section 3,

(i) the consideration for the issuance or sale of any Additional Shares of
Common Stock shall, irrespective of the accounting treatment of such
consideration,

(A) insofar as it consists of cash, be computed at the net amount of cash
received by the Company, without deducting any expenses paid or incurred by the
Company or any commissions or compensations paid or concessions or discounts
allowed to underwriters, dealers or others performing similar services in
connection with such issue or sale,

(B) insofar as it consists of property (including securities) other than cash,
be computed at the Fair Value thereof at the time of such issuance or sale, and

(C) in case Additional Shares of Common Stock are issued or sold together with
other stock or securities or other assets of the Company for a consideration
which covers both, be the portion of such consideration so received, computed as
provided in clauses (A) and (B) above, allocable to such Additional Shares of
Common Stock, such allocation to be determined in the same manner that the Fair
Value of property not consisting of cash or securities is to be determined as
provided in the definition of “Fair Value” herein; and

(ii) Additional Shares of Common Stock deemed to have been issued pursuant to
Section 3(c), relating to Options and Convertible Securities, shall be deemed to
have been issued for a consideration per share determined by dividing:

(A) the total amount, if any, received and receivable by the Company as
consideration for the issue, sale, grant or assumption of the Options or
Convertible Securities in question, plus the minimum aggregate amount of
additional

 

 

--------------------------------------------------------------------------------






consideration (as set forth in the instruments relating thereto, without regard
to any provision contained therein for a subsequent adjustment of such
consideration to protect against dilution) payable to the Company upon the
exercise in full of such Options or the conversion or exchange of such
Convertible Securities or, in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, in each case computing such
consideration as provided in the foregoing subdivision (i),

by

(B) the maximum number of Additional Shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number to protect against dilution) issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities.

(f) Adjustments for Combinations, etc. If the Company at any time after the date
hereof combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price will be proportionately increased effective at the
close of business on the date the combination becomes effective, without
duplication of any other increase in the Exercise Price resulting from such
combination.

(g) Dilution in Case of Other Securities. In case any Other Securities shall be
issued or sold or shall become subject to issue or sale upon the conversion or
exchange of any stock (or Other Securities) of the Company (or any issuer of
Other Securities or any other Person referred to in Section 4) or to
subscription, purchase or other acquisition pursuant to any Options issued or
granted by the Company (or any such other issuer or Person) for a consideration
such as to dilute, on a basis consistent with the standards established in the
other provisions of this Section 3, the purchase rights granted by this Warrant,
then, and in each such case, the computations, adjustments and readjustments
provided for in this Section 3 with respect to the Exercise Price and the number
of shares purchasable upon Warrant exercise shall be made as nearly as possible
in the manner so provided and applied to determine the amount of Other
Securities from time to time receivable upon the exercise of the Warrants
(without duplication of the effect of any other adjustment hereunder), so as to
protect the holders of the Warrants against the effect of such dilution.

(h) De Minimis Adjustments. If the amount of any adjustment of the Exercise
Price per share required pursuant to this Section 3 would be less than one tenth
(1/10) of one percent (1%) of the Exercise Price then in effect, such amount
shall be carried forward and adjustment with respect thereto made at the time of
and together with any subsequent adjustment which, together with such amount and
any other amount or amounts so carried forward, shall aggregate a change in the
Exercise Price then in effect of at least one tenth (1/10) of one percent (1%)
of such Exercise Price. All calculations under this Warrant shall be made to the
nearest .001 of a cent or to the nearest one-hundredth of a share, as the case
may be.

(i) Abandoned Dividend or Distribution. If the Company shall take a record of
the holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution (which results in an adjustment to the Exercise
Price under the terms of this Warrant) and shall, thereafter, and before such
dividend or distribution is paid or delivered to shareholders entitled thereto,
legally abandon its plan to pay or deliver such dividend or

 

 

--------------------------------------------------------------------------------






distribution, then any adjustment made to the Exercise Price and the number of
shares of Common Stock purchasable upon Warrant exercise by reason of the taking
of such record shall be reversed, and any subsequent adjustments, based thereon,
shall be recomputed.

4. CONSOLIDATION, MERGER, ETC.

(a) The Company shall not enter into or be party to a Fundamental Transaction
unless (i) the Successor Entity assumes in writing all of the obligations of the
Company under this Warrant and the other Transaction Documents in accordance
with the provisions of this Section 4(a) pursuant to written agreements in form
and substance reasonably satisfactory to the Required Holders and approved by
the Required Holders prior to such Fundamental Transaction, which approval shall
not be unreasonably withheld, including, if applicable, agreements to deliver to
each holder of Issued Warrants in exchange for such Issued Warrants a security
of the Successor Entity evidenced by a written instrument substantially similar
in form and substance to this Warrant, including, without limitation, an
adjusted exercise price equal to the value for the shares of Common Stock
reflected by the terms of such Fundamental Transaction, and exercisable for a
corresponding number of shares of capital stock equivalent to the shares of
Common Stock or Other Securities acquirable and receivable upon exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
prior to such Fundamental Transaction, and reasonably satisfactory to the
Required Holders and (ii) the Successor Entity (including its Parent Entity) is
a publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein. Upon consummation
of the Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of the Common Stock (or Other Securities, cash, assets or other property)
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of the publicly traded common stock (or its equivalent)
of the Successor Entity (including its Parent Entity), as adjusted in accordance
with the provisions of this Warrant. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive Other Securities or other assets with respect to or in exchange for
shares of Common Stock (a “Corporate Event”), the Company shall make appropriate
provision to insure that the Holder will thereafter have the right to receive
upon an exercise of this Warrant at any time after the consummation of the
Fundamental Transaction but prior to the Expiration Date, in lieu of the shares
of the Common Stock (or Other Securities, cash, assets or other property)
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction. Provision made pursuant to the preceding
sentence shall be in a form and substance reasonably satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied without regard to any limitations on the exercise of this Warrant.

 

 

--------------------------------------------------------------------------------






(b) Notwithstanding the foregoing and the provisions of Section 4(a) above, in
the event of a Fundamental Transaction, the Company may, at its option, redeem
the Warrant by delivering a written notice thereof via facsimile and overnight
courier to the Holder (a “Fundamental Transaction Redemption Notice”) no sooner
than sixty (60) days but not later than fifteen (15) days prior to the
consummation of a Fundamental Transaction, together with a cash payment (the
“Redemption Payment”) to the Holder in an amount determined by taking the
product obtained by multiplying (i) the greater of (A) the sum of (x) the
average of the daily VWAP during the 7 consecutive Trading Days preceding March
26, 2008 (as adjusted for stock dividends, stock splits, stock combinations,
reverse stock splits or other similar transactions), and (y) an amount
constituting a 30% annualized rate of return (assuming daily compounding) on the
average of the daily VWAP during the 7 consecutive Trading Days preceding March
26, 2008 (as adjusted for stock dividends, stock splits, stock combinations,
reverse stock splits or other similar transactions), (B) the average of the
daily VWAP during the 7 consecutive Trading Days preceding the date of facsimile
delivery or other delivery of such Fundamental Transaction Redemption Notice by
the Company to the Holder (as adjusted for stock dividends, stock splits, stock
combinations, reverse stock splits or other similar transactions), and (C) the
highest amount of consideration per share of Common Stock to be received by any
shareholder of the Company upon consummation of such Fundamental Transaction, by
(ii) the aggregate number of shares of Common Stock into which this Warrant is
exercisable (without regard to any limitations on the exercise of this Warrant)
and subtracting from such product an amount equal to the product obtained by
multiplying the Exercise Price in effect at 11:59:59 p.m. on the date
immediately prior to the date of such delivery of such Fundamental Transaction
Redemption Notice by the aggregate number of shares of Common Stock into which
this Warrant is then exercisable (without regard to any limitations on the
exercise of this Warrant). Upon redemption of the Warrant and payment by the
Company to the Holder of the Redemption Payment in accordance with this Section
4(b), immediately thereafter this Warrant shall be cancelled, terminated and of
no further force and effect.

(c) Notwithstanding the foregoing and the provisions of Section 4(a) above and
subject to Section 4(b) above, in the event of a Fundamental Transaction other
than one in which a Successor Entity that is a publicly traded corporation whose
stock is quoted or listed for trading on an Eligible Market assumes this Warrant
such that the Warrant shall be exercisable for the publicly traded Common Stock
of such Successor Entity, at the request of the Holder delivered before the
ninetieth (90th) day after the consummation of such Fundamental Transaction, the
Company (or the Successor Entity) shall purchase this Warrant from the Holder by
paying to the Holder, within five (5) Business Days of such request (or, if
later, on the effective date of the Fundamental Transaction), cash in an amount
equal to the higher of (I) the amount determined by taking the product obtained
by multiplying (i) the greater of (A) the highest amount of consideration per
share of Common Stock to be received by any shareholder of the Company upon
consummation of such Fundamental Transaction and (B) the average of the daily
VWAP during the 7 consecutive Trading Days preceding the date on which such
Fundamental Transaction was first publicly announced (as adjusted for stock
dividends, stock splits, stock combinations, reverse stock splits or other
similar transactions) by (ii) the aggregate number of shares of Common Stock
into which this Warrant was exercisable immediately prior to such consummation
(without regard to any limitations on the exercise of this Warrant) and
subtracting from such product an amount equal to the product obtained by
multiplying the Exercise Price then in effect by the aggregate number of shares
of Common Stock into which this Warrant is then exercisable (without regard to
any limitations on the exercise of this Warrant), and (II) at the election of
the Holder, the fair market value of the remaining unexercised portion of this
Warrant (with no discount for illiquidity, private company, or

 

 

--------------------------------------------------------------------------------






minority status) on the date of such election by the Holder, as determined
jointly and in good faith by the Company and the Holder; provided, however, that
if such parties are unable to reach agreement within a reasonable period of time
(not to exceed twenty (20) Business Days), such fair market value shall be
determined in good faith, by an independent, nationally recognized investment
banking or valuation firm selected jointly by the Company and the Holder or, if
that selection cannot be made within ten days, by an independent,
nationally-recognized investment banking firm selected by the American
Arbitration Association in accordance with its rules, and provided further, that
all of the fees and expenses of any third parties incurred in connection with
determining such fair market value will be paid by the Company. If required by
any such investment banking firm or arbitrator, the Company shall execute a
retainer and engagement letter containing reasonable terms and conditions,
including without limitation, customary provisions concerning the rights of
indemnification and contribution by the Company in favor of such investment
banking firm or arbitrator and its officers, directors, partners, employees,
agents and Affiliates.

5. OTHER DILUTIVE EVENTS. In case any event shall occur as to which the
provisions of Section 3 or Section 4 or the other anti-dilution provisions
herein are not strictly applicable or if strictly applicable would not fairly
protect the purchase rights represented by this Warrant in accordance with the
essential intent and principles of such provisions, then, in each such case, the
Company shall at its own expense appoint a firm of independent certified public
accountants of recognized national standing (which may be the regular auditors
of the Company), which shall give their opinion on the adjustment, if any, on a
basis consistent with the essential intent and principles established in such
provisions, necessary to preserve, without dilution (consistent with the
essential intent and principles established in such provisions), the purchase
rights represented by this Warrant. Upon receipt of such opinion, the Company
shall promptly mail a copy thereof to the Holder and shall make the adjustments
described therein; provided that no such adjustment pursuant to this Section 5
will decrease the Warrant Quantity or increase the Exercise Price except as
otherwise determined pursuant to Section 3 or Section 4.

6. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, free
from all taxes, liens, security interests, encumbrances, preemptive rights and
charges, (iii) shall, so long as any of the Issued Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the Issued Warrants, 130% of the number of shares of Common Stock as
shall from time to time be necessary to effect the exercise of the Issued
Warrants then outstanding (without regard to any limitations on exercise, except
as provided in Section 2(f)(ii)), and (iv) except for shares of preferred stock
of the Company that are convertible into shares of Common Stock or that are
issued and outstanding as of the date hereof or issued pursuant to a Capital
Raise or Second Capital Raise, the Company shall not, and shall not permit any
of its Subsidiaries to, issue any

 

 

--------------------------------------------------------------------------------






security of any class which is preferred as to dividends or as to the
distribution of assets upon voluntary or involuntary dissolution, liquidation or
winding-up.

7. LEGENDS.

(a) Restrictive Legends. Except as otherwise permitted by this Section 7, each
Warrant (including each Warrant issued upon the transfer of any Warrant) shall
be stamped or otherwise imprinted with a legend in substantially the following
form:

“THIS WARRANT AND COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE EXERCISE OF
THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THIS WARRANT NOR
THE COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT
MAY BE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

Except as otherwise permitted by this Section 7, each certificate for Common
Stock (or Other Securities) issued upon the exercise of any Warrant, and each
certificate issued upon the transfer of any such Common Stock (or Other
Securities), shall be stamped or otherwise imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

(b) Termination of Restrictions. The restrictions imposed on the transferability
of Restricted Securities set forth in the legend of this Warrant shall cease and
terminate as to any particular Restricted Securities (i) when a registration
statement with respect to the sale of such securities shall have been declared
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, (ii) when such securities are
sold pursuant to Rule 144 or Rule 144A (or any similar provision then in force)
under the Securities Act, or (iii) when such restrictions are no longer required
or necessary in order to protect the Company against a violation of the
Securities Act upon any sale or other disposition of such securities without
registration thereof. Whenever such restrictions shall cease and terminate as to
any Restricted Securities, the Holder shall be entitled to receive from the
Company, without expense, new securities of like tenor not bearing the legend
set forth in this Warrant. If the Company shall fail for any reason or for no
reason to issue to the holder of the Securities within three (3) Trading Days
shares of Common Stock to deliver in satisfaction of a sale by the holder of
such Securities that the holder anticipated receiving without legend from the
Company, then the Company shall, within three (3) Business Days after the
holder’s request and

 

 

--------------------------------------------------------------------------------






in the holder’s discretion, either (i) pay cash to the holder in an amount equal
to the Buy-In Price, at which point the Company’s obligation to deliver such
unlegended Securities shall terminate, or (ii) promptly honor its obligation to
deliver to the holder such unlegended Securities as provided above and pay cash
to the holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Market
Price on the date of exercise.

8. NOTICES OF CORPORATE ACTION. In the event of:

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any Common Stock or any other securities or
property, or to receive any other right, or

(b) any capital reorganization of the Company, any reclassification or
recapitalization of the securities of the Company, any consolidation or merger
involving the Company and any other Person, any transaction or series of
transactions in which more than 50% of the voting securities of the Company are
transferred to another Person, or any transfer, sale or other disposition of all
or substantially all the assets of the Company to any other Person, or

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, the Company shall mail or otherwise deliver to each Holder of a Warrant
a written notice specifying (i) the date or expected date on which any such
record is to be taken for the purpose of such dividend, distribution or right,
and the amount and character of such dividend, distribution or right, and (ii)
the date or expected date on which any such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, sale, disposition,
dissolution, liquidation or winding-up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock (or Other
Securities) shall be entitled to exchange their Common Stock (or Other
Securities) for the securities or other property deliverable upon such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up. Such notice shall be mailed at
least 15 days prior to the date therein specified.

9. REGISTRATION OF COMMON STOCK. If any shares of Common Stock required to be
reserved for purposes of exercise of this Warrant require registration with or
approval of any governmental authority under any federal or state law (other
than the Securities Act) before such shares may be issued upon exercise, the
Company shall, at its expense and as expeditiously as possible, use its best
efforts to cause such shares to be duly registered or approved, as the case may
be. At any such time as Common Stock is listed on any national securities
exchange, the Company shall, at its expense, obtain promptly and maintain the
approval for listing on each such exchange, upon official notice of issuance,
the shares of Common Stock issuable upon exercise of the then outstanding
Warrants and maintain the listing of such shares after their issuance; and the
Company shall also list on such national securities exchange, shall register
under the Exchange Act and shall maintain such listing of, any Other Securities
that at any time are issuable upon exercise of the Warrants, if and at the time
that any securities of the same class shall be listed on such national
securities exchange by the Company.

10. AVAILABILITY OF INFORMATION. Unless the Company is subject to and in
material compliance with the reporting requirements under the Exchange Act, the

 

 

--------------------------------------------------------------------------------






Company shall, at any time and from time to time, upon the request of any holder
of any of the Warrants, any Common Stock (or Other Securities) issued or
issuable upon the exercise of any of the Warrants or any Common Stock (or Other
Securities) issued subsequent to the exercise of any of the Warrants as a
dividend or other distribution with respect to, or resulting from a subdivision
of the outstanding Common Stock (or Other Securities) into a greater number of
Common Stock by reclassification, stock splits or otherwise, or in exchange for
or in replacement of the Common Stock (or Other Securities) issued upon such
exercise (such Warrants, Common Stock and Other Securities collectively, the
“Applicable Securities”) and upon the request of any Person designated by such
holder as a prospective purchaser of any Applicable Securities, furnish in
writing to such holder or such prospective purchaser, as the case may be, a
statement as of a date not earlier than twelve (12) months prior to the date of
such request of the nature of the business of the Company and the products and
services it offers and copies of the Company’s most recent balance sheet and
profit and loss and retained earnings statements, together with similar
financial statements for such part of the two preceding fiscal years as the
Company shall have been in operation, all such financial statements to be
audited to the extent audited statements are reasonably available; provided,
that in any event the most recent financial statements so furnished shall
include a balance sheet as of a date less than 16 months prior to the date of
such request, statements of profit and loss and retained earnings for the 12
months preceding the date of such balance sheet, and, if such balance sheet is
not as of a date less than six months prior to the date of such request,
additional statements of profit and loss and retained earnings for the period
from the date of such balance sheet to a date less than six months prior to the
date of such request. If the Company shall have filed a registration statement
pursuant to the requirements of Section 12 of the Exchange Act or a registration
statement pursuant to the requirements of the Securities Act, the Company shall
timely file the reports required to be filed by it under the Securities Act and
the Exchange Act (including but not limited to the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c) of Rule 144 adopted by
the Commission under the Securities Act)) and will take such further action as
any holder of Applicable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Applicable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 and Rule 144A under the Securities Act, as
such rules may be amended from time to time, or (b) any other rule or regulation
now existing or hereafter adopted by the Commission. Upon the request of any
holder of Applicable Securities, the Company will deliver to such holder a
written statement as to whether it has complied with such requirements. This
Section 10 shall not apply to any holder of Warrant Shares that are not
Restricted Securities if such holder no longer holds any Issued Warrant or any
Warrant Shares that are Restricted Securities.

11.REGISTRATION AND TRANSFER OF WARRANTS, ETC.

(a) Warrant Register; Ownership of Warrants. Each Warrant issued by the Company
shall be numbered and shall be registered in a warrant register (the “Warrant
Register”) as it is issued and transferred, which Warrant Register shall be
maintained by the Company at its principal office or, at the Company’s election
and expense, by a Warrant Agent or the Transfer Agent. The Company shall be
entitled to treat the registered Holder of any Warrant on the Warrant Register
as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other Person, and shall not be affected by any notice to the
contrary, except that, if and when any Warrant is properly assigned in blank,
the Company may (but shall not be obligated to) treat the bearer thereof as the
owner of such Warrant for all purposes.

 

 

--------------------------------------------------------------------------------






(b) Transfer of Warrants.

(i) Transfer. If applicable, this Warrant and all rights hereunder are
transferable in whole or in part, without charge to the Holder hereof, upon
surrender of this Warrant with a properly executed Form of Assignment attached
hereto as Exhibit B at the principal office of the Company; provided, that (A)
any transfer shall comply with the Securities Act and other applicable
securities laws and regulations and (B) if such transfer is not effected
pursuant to an effective registration statement filed under the Securities Act,
if requested by the Company the Holder shall provide a legal opinion to the
Company, in form and substance reasonably satisfactory to the Company, to the
effect that such transfer may be made without registration under the Securities
Act, provided that such legal opinion shall not be required if (I) the Holder
has provided to the Company and any transfer agent of the Company reasonable
assurances that such transfer may be made under Rule 144 under the Securities
Act, (II) the Holder has provided to the Company reasonably satisfactory
evidence that such transfer is being made to an Affiliate of the Holder (which
evidence may consist of a representation letter of the transferee to such
effect), or (III) such transfer may be made without restriction pursuant to Rule
144 under the Securities Act. Upon any partial transfer, the Company shall at
its expense issue and deliver to the Holder a new Warrant of like tenor, in the
name of the Holder, which shall be exercisable for such number of shares of
Common Stock with respect to which rights under this Warrant were not so
transferred.

(ii) Number of Warrants. By accepting this Warrant, any transferee of the Holder
acknowledges and agrees that (A) the actual number of shares of Common Stock
issuable upon exercise of this Warrant may be more or less than that reflected
herein, either as a result of adjustments pursuant to the terms hereof or as a
result of prior exercises of a portion of this Warrant by a prior holder and (B)
the Company shall not be liable for any failure of such transferee to determine
the actual number of Warrant Shares issuable pursuant hereto or the
then-effective Exercise Price prior to such transferee’s acquisition of this
Warrant.

(c) Replacement of Warrants. On receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement reasonably satisfactory in form,
substance and amount to the Company or, in the case of any such mutilation, on
surrender of such Warrant to the Company at its principal office and
cancellation thereof, the Company at its expense shall execute and deliver, in
lieu thereof, a new Warrant of like tenor.

(d) Adjustments To Exercise Price and Number of Common Stock. Notwithstanding
any adjustment in the Exercise Price or in the number or kind of shares of
Common Stock purchasable upon exercise of this Warrant, any Warrant theretofore
or thereafter issued may continue to express the same number and kind of shares
of Common Stock as are stated in this Warrant, as initially issued.

12. REMEDIES; SPECIFIC PERFORMANCE. The Company stipulates that there would be
no adequate remedy at law to the Holder of this Warrant in the event of any
default or threatened default by the Company in the performance of or compliance
with any of the terms of this Warrant and accordingly, the Company agrees that,
in addition to any other remedy to which the Holder may be entitled at law or in
equity, the Holder shall be entitled to seek to compel specific performance of
the obligations of the Company under this Warrant, without the posting of any
bond, in accordance with the terms and conditions of this Warrant in any court
specified in Section 17, and if any action should be brought in equity to
enforce any of the provisions of this Warrant, the Company shall not raise the
defense that there is an adequate

 

 

--------------------------------------------------------------------------------






remedy at law. A delay or omission by the Holder hereto in exercising any right
or remedy accruing upon any such breach shall not impair the right or remedy or
constitute a waiver of or acquiescence in any such breach. No remedy shall be
exclusive of any other remedy. All available remedies shall be cumulative.

13. NO RIGHTS OR LIABILITIES AS STOCKHOLDER. Nothing contained in this Warrant
shall be construed as (a) conferring upon the Holder hereof any rights as a
stockholder of the Company, including without limitation, the right to vote or
to consent to any action of the stockholders, to receive dividends or other
distributions, to exercise any preemptive right or to receive any notice of any
meeting of stockholders or any proceedings of the Company, in each case except
as otherwise provided in this Warrant (including, without limitation, Section 3
hereof) or in any of the other Transaction Documents, (b) imposing any
obligation on the Holder to purchase any securities or (c) imposing any
liabilities on the Holder as a stockholder of the Company, whether such
obligation or liabilities are asserted by the Company or by creditors of the
Company.

14. NOTICES. All notices and other communications (and deliveries) provided for
or permitted hereunder shall be made in writing by hand delivery, facsimile, any
courier guaranteeing overnight delivery or first class registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company:

Proliance International, Inc.

100 Gando Drive

New Haven, Connecticut 06513

Attention: Richard A. Wisot

Facsimile: 203-401-6470

If to the Holder:

______________

Two Greenwich Plaza

Greenwich, Connecticut 06830

Attention: Portfolio Manager - Proliance

Facsimile: 203-542-4550

or such other address as may hereafter be designated in writing by the recipient
party to the sending party in accordance with the provisions of this Section.

All such notices and communications (and deliveries) shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; when
transmitted with a receipt of successful transmission, if by facsimile; on the
next Business Day, if timely delivered to a courier guaranteeing overnight
delivery; and five days after being deposited in the mail, if sent first class
or certified mail, return receipt requested, postage prepaid; provided, that the
exercise of any Warrant shall be effective in the manner provided in Section 2.

15. AMENDMENTS. Except as set forth below, this Warrant and any term hereof may
not be amended, modified, supplemented or terminated, and waivers or consents to
departures from the provisions hereof may not be established, without the
written consent of the Company and the Holder of this Warrant. All Issued
Warrants and Other Warrants may be

 

 

--------------------------------------------------------------------------------






amended, modified, supplemented or terminated, and waivers or consents to
departures from the provisions thereof may be established, by the written
consent of the Company and Required Holders; provided however, that with respect
to any amendment, modification, supplement, termination or waiver of any
provisions of this Warrant that would disproportionately adversely affect the
rights of any Warrantholder, the Company shall seek from each Warrantholder
disproportionately adversely affected, a consent in writing to such amendment,
modification, supplement, termination or waiver of such provisions of this
Warrant, which consent may be withheld by such Warrantholder in its sole
discretion. If the Company is unable to obtain a consent from each Warrantholder
whose rights would be disproportionately adversely affected by the proposed
amendment, modification, supplement, termination or waiver of provisions of this
Warrant, then such amendment, modification, supplement, termination or waiver of
provisions of this Warrant shall not be adopted by the Company.

16. DESCRIPTIVE HEADINGS, ETC. The headings in this Warrant are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein. Unless the context of this Warrant otherwise requires: (a)
words of any gender shall be deemed to include each other gender; (b) words
using the singular or plural number shall also include the plural or singular
number, respectively; (c) the words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Warrant shall refer to this Warrant as a
whole and not to any particular provision of this Warrant, and Section and
paragraph references are to the Sections and paragraphs of this Warrant unless
otherwise specified; (d) the word “including” and words of similar import when
used in this Warrant shall mean “including, without limitation,” unless
otherwise specified; (e) “or” is not exclusive; and (f) provisions apply to
successive events and transactions.

17. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. This Warrant shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. The Company and the Holder hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company and the Holder hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Warrant and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

18. COSTS AND ATTORNEYS’ FEES. If any action, suit or other proceeding is
instituted concerning or arising out of this Warrant, the Company and the Holder

 

 

--------------------------------------------------------------------------------






agree that the prevailing party shall be entitled to recover from the other
party all of the prevailing party’s costs and reasonable attorneys’ fees
incurred in each and every such action, suit or other proceeding in which it is
the prevailing party, including any and all appeals or petitions therefrom.

19. SUCCESSORS AND ASSIGNS. This Warrant shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors and
permitted assigns. For purposes of this Warrant, “successor” for any entity
other than a natural person shall mean a successor to such entity as a result of
such entity’s merger, consolidation, sale of substantially all of its assets or
similar transaction.

20. SEVERABILITY. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law;
provided that this Section 20 shall not cause this Warrant to differ materially
from the intent of the parties as herein expressed.

21. ENTIRE AGREEMENT. This Warrant, the Other Warrants, the Warrantholder Rights
Agreement, the Registration Rights Agreement, the Credit Agreement and the
Second Amendment to Credit Agreement (collectively, the “Other Agreements”) are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings
relating to the subject matter contained herein, other than those set forth or
referred to herein or in the Other Agreements. This Agreement and the Other
Agreements supersede all prior agreements and understandings between the parties
to this Warrant, both written and oral, with respect to the subject matter
contained herein.

22. CONSTRUCTION. The parties hereto acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Warrant with its legal counsel and that this Warrant shall be
construed as if jointly drafted by the parties.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Warrant as
of the date first written above.

 

 

 

PROLIANCE INTERNATIONAL, INC.

       



 

By: 



 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------






 

 

EXHIBIT A to Common Stock

 

Purchase Warrant

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

PROLIANCE INTERNATIONAL, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock of Proliance International, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant, No. __________,
to Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________

a “Cash Exercise” pursuant to Section 2(a)(ii)(A) with respect to
_________________ shares of Common Stock; and/or

 

____________

by surrender to the Company for cancellation pursuant to Section 2(a)(ii)(B)
certificates representing [         ] shares of Common Stock owned by the Holder
(properly endorsed for transfer in blank) having a Current Market Price on the
date of Warrant exercise equal to the Exercise Price; and/or

 

____________

a “Cashless Exercise” pursuant to Section 2(a)(ii)(C) with respect to
_______________ shares of Common Stock.

2. Notwithstanding anything to the contrary contained herein, (a) this Exercise
Notice shall constitute a representation by the Holder of the Warrant submitting
this Exercise Notice that after giving effect to the exercise provided for in
this Exercise Notice, such Holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Holder’s
affiliates) of a number of shares of Common Stock which exceeds the maximum
percentage of the total outstanding shares of Common Stock as determined
pursuant to the provisions of Section 2(f)(i) of the Warrant, and (b) in the
case of any Cash Exercise, this Exercise Notice shall constitute a
representation by the Holder of the Warrant submitting this Exercise Notice that
(i) such Holder is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act, and (ii) such
Holder is a sophisticated investor with such knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of the Warrant and the Warrant Shares issuable thereunder and is capable
of bearing the economic risks of such Warrant and Warrant Shares.

3. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the shares of Common Stock to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

 

--------------------------------------------------------------------------------






4. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

Date: _______________ __, ______

 


 

 

 

Name of Registered Holder

 

 

         

By: 



 

 



 

Name:
Title:

 

 

 

 

 

--------------------------------------------------------------------------------






 

 

EXHIBIT B to Common Stock
Purchase Warrant

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
the Assignee named below all of the rights of the undersigned to purchase shares
of common stock, par value US$.01 per share (“Common Stock”), of Proliance
International, Inc. (the “Company”) represented by the Warrant, with respect to
the number of shares of Common Stock set forth below:

 

Name of Assignee

 

Address

 

No. of Common Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint ________ Attorney to make
such transfer on the books of Proliance International, Inc. maintained for that
purpose, with full power of substitution in the premises.

 

Dated: _______________, 200_

 

[NAME OF HOLDER]

       



 

By: 



 

 

 

Name:
Title:

 

 

--------------------------------------------------------------------------------